1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
     NATALIE PRICE, Trustee of The Joyce              CASE NO. 18cv440-LAB (NLS)
11   A. Childress Trust of 2004,
                                                      ORDER GRANTING IN PART AND
12                                     Plaintiff,
                                                      DENYING IN PART DEFENDANT’S
                         vs.                          MOTION TO DISMISS [Dkt. 14];
13
14   GRAND BANK FOR SAVINGS, FSB, a                   ORDER DENYING DEFENDANT’S
     Federal Savings Bank,                            MOTION TO STRIKE [Dkt. 15];
15                                   Defendant.
                                                      ORDER GRANTING DEFENDANT’S
16                                                    MOTION TO EXPUNGE LIS PENDENS
17                                                    [Dkt. 23]

18
19         After this Court dismissed her initial complaint in October 2018, Plaintiff Natalie

20   Price filed a First Amended Complaint against Defendant Grand Bank for Savings, FSB.1

21   Grand Bank now brings three motions: a motion to dismiss for failure to state a claim, a

22   motion to strike Price’s prayer for punitive damages, and a motion to expunge the lis

23   pendens that Price recorded after this lawsuit was filed. Those motions are GRANTED

24   IN PART AND DENIED IN PART.

25
26   1 Grand Financial Corporation, Grand Bank’s parent company, was not named as a party
     in Price’s FAC and is no longer at issue in this suit. See Hal Roach Studios v. Richard
27   Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990) (“The fact that a party was named in
28   the original complaint is irrelevant; an amended pleading supersedes the original.”).



                                                -1-
1                                         BACKGROUND
2           This Court’s previous order (Dkt. 12) lays out the background of the case and,
3    except where necessary, it’s not repeated here. In short, Price is sole owner (via trust)
4    of a property originally owned by her grandmother, Joyce Childress. In 1998, Childress
5    took out a $48,000 loan that was secured against the property. Childress placed the
6    property in a trust in 2014, but the trust never formally assumed the loan. Nonetheless,
7    when Childress passed away in 2013, the trustees—first Price’s father and later Price
8    herself—continued to make payments on the loan. When those payments stopped in
9    2017, Defendant Grand Bank initiated foreclosure proceedings.
10          Price filed this suit to block the foreclosure in February 2018, alleging, among other
11   things, that Grand Bank violated of the Fair Housing Act (FHA) and the Fair Debt
12   Collection Practices Act (FDCPA). Dkt. 1. Plaintiff alleged in her initial complaint—and
13   continues to allege in her FAC—that Grand Bank engaged in a series of schemes
14   designed to force Plaintiff to default on the loan. See generally FAC, Dkt. 13, at ¶ 18a-g.
15   These actions included declining payments submitted through Western Union,
16   withdrawing funds from her bank account without authorization, frequently and
17   intentionally losing her payments, and sending harassing communications regarding
18   payment due dates. Plaintiff also alleges that after the death of her grandmother, the
19   County of San Diego improperly assessed a transfer tax. While she was in the process
20   of resolving that issue with the County, Grand Bank proceeded to pay the outstanding
21   property taxes on the property, despite the fact that Price informed Grand Bank the taxes
22   were assessed in error. Grand Bank then included the amount of those taxes in the
23   arrearages Price was required to pay to prevent foreclosure. As a result of all of these
24   actions, Price claims Grand Bank effectively prevented her from paying off the loan. Id.
25   at ¶ 19. She also claims she has suffered physical ailments, including a heart attack, as
26   a result of stress from the foreclosure proceedings. Id. at ¶ 16.
27          In October 2018, this Court granted Grand Bank’s original motion to dismiss,
28   dismissing with prejudice most of Price’s claims but inviting her to amend several of her



                                                 -2-
1    state law claims if she believed she could fix the deficiencies identified. Price took the
2    Court up on its offer, filing a FAC containing three causes of action: (1) Violation of the
3    California Homeowners Bill of Rights (“HBOR”); (2) Violation of California’s Unfair
4    Competition Law (“UCL”); and (3) Intentional Infliction of Emotional Distress (“IIED”). Dkt.
5    13.   Defendant Grand Bank moves again to dismiss each of the claims in Price’s
6    complaint. It also moves to strike her prayer for punitive damages and to expunge the lis
7    pendens that Price recorded on the property after this lawsuit was filed.
8                                            ANALYSIS
9           1.     Standing
10          Grand Bank urges the Court, as it did in its motion to dismiss Price’s initial
11   complaint, to dismiss the case for lack of standing. In its view, Price is not a signatory to
12   the loan and has not legally assumed its obligations, so she has no standing to sue to
13   prevent foreclosure. As explained in the Court’s previous order, however, cases holding
14   that a non-signatory lacks standing to sue on a loan are inapposite where, as here, the
15   plaintiff is the sole owner of the property and the only person able to sue to prevent
16   possible foreclosure. See, e.g., Washington v. Green Tree Servicing, LLC, 2017 WL
17   1857258, at *5 (S.D. Ohio 2017) (holding that a non-signatory plaintiff had standing to
18   sue where she “became the sole title owner of the property and thus a successor in
19   interest in the property upon the death of her mother”); Frank v. J.P. Morgan Chase Bank,
20   N.A., 2016 WL 3055901, at *5 (N.D. Cal. 2016) (finding that a widowed plaintiff had
21   standing to sue in part because “her interest in the property is at stake” and because “the
22   threat of default [and] possible foreclosure . . . surely obligate her under the mortgage.”).
23   Grand Bank’s rule holds true in other situations—for example, where one spouse is party
24   to the loan but the other is not, the non-party spouse has no standing to sue in part
25   because there is a perfectly acceptable plaintiff (the other spouse) available to litigate the
26   case and protect the property. See, e.g., Cabrera v. Countrywide Fin., 2012 WL 5372116,
27   at *8 (N.D. Cal. 2012); Cleveland v. Deutsche Bank Nat. Trust Co., 2009 WL 250017, at
28   *2 (S.D. Cal. 2009). But a rule that would strip the sole owner of the right to sue under



                                                 -3-
1    an encumbering loan simply because they were not the owner of the property when the
2    loan was issued would make little sense, especially where the owner has attempted to
3    continue making loan payments. Accordingly, the Court reaffirms its prior decision that
4    Price has standing to litigate her claims here.
5           Grand Bank suggests that Price may not actually be the owner of the property. At
6    this stage of the case, the Court must accept as true Price’s allegation that she “assumed
7    the role of trustee” and owns the property. But if discovery casts doubt on that conclusion,
8    it should be brought to the Court’s attention immediately. If Price is not the legal owner
9    of the property, either as trustee or individually, she has no standing to pursue her claims
10   here. See Ctr. For Biological Diversity v. Kempthorne, 588 F.3d 701, 707 (9th Cir. 2009)
11   (“[T]he jurisdictional issue of standing can be raised at any time.”).
12          Further, even if Price is the legal owner of the property, she cannot continue to
13   take advantage of the loan without the obligations that come with it. The rule recognized
14   above—that a non-signatory plaintiff has standing to sue to prevent foreclosure—is a
15   stopgap measure intended to protect an owner who has made a good-faith effort to
16   comply with the terms of a loan from being foreclosed on simply because he or she was
17   not the owner when the loan was issued. But Grand Bank is correct that, under most
18   circumstances, a plaintiff must be party to the loan in order to sue under it. If Price is the
19   legal owner of the property, she or the trust must assume the loan no later than July 18,
20   2019.2 The Court acknowledges that this date is somewhat arbitrary, but the property
21   was placed in trust in approximately 2004 and Ms. Childress passed away in 2013, so
22   assumption is now long overdue.
23          2.     Defendant’s Motion to Dismiss
24          Apart from its argument that Price lacks Article III standing to pursue her claims,
25   which the Court again rejects, Grand Bank also argues that her FAC should be dismissed
26
     2 Grand Bank is ORDERED to work with Price in good faith to accomplish this. The
27   parties are also encouraged to explore an amicable resolution to this litigation. Magistrate
28   Judge Nita Stormes will assist the parties as necessary.



                                                 -4-
1    for failure to state a claim. FRCP 12(b)(6). The Court will address each of Price’s causes
2    of action in turn.
3                   a.    Claim No. 1: HBOR
4           Grand Bank argues that Price’s first cause of action for violation of the California
5    HBOR must be dismissed because she does not meet the statute’s definition of
6    “borrower” and because she does not identify the specific provision of the statute that
7    Grand Bank supposedly violated.
8           HBOR extends a number of statutory protections to “borrowers,” which it defines
9    as “any natural person who is a mortgagor or trustor.” Cal. Civ. Code. § 2920.5(c)(1).
10   Grand Bank submits that Price is not eligible for HBOR’s protections because the property
11   at issue is owned by a trust and not a “natural person.” The Court agrees. As the Central
12   District noted in Brown v. CitiMortgage, Inc., 2016 WL 7507762, at *3 (C.D. Cal. 2016),
13   the language limiting the statute’s protections to “natural person[s]” was deliberate:
14   “HBOR is a recently enacted statute, and its drafters were no doubt well aware of many
15   homeowners’ decisions to manage their property in trusts. Nonetheless, those drafters
16   elected to specifically exclude non-natural persons from protection under HBOR.” Id.
17   “The clear statutory language of HBOR controls here[.] [B]ecause the Plaintiffs Michael
18   and Mary Brown are not mortgagors or trustors, and neither the Trust nor Fari Shady
19   Canyon is a natural person, none of the Plaintiffs has standing to pursue HBOR claims.”
20   Id. The Court reaches the same conclusion here and finds that Price is not a “borrower”
21   within the meaning of the HBOR. She therefore cannot take advantage of its protections.
22   Price’s claim under the HBOR is DISMISSED WITH PREJUDICE.
23                  b.    Claim No. 2: UCL
24          As with her initial complaint, Price’s FAC alleges that Grand Bank engaged in
25   “unlawful, unfair or fraudulent business act(s) or practice(s)” in violation of Cal. Bus. &
26   Prof. Code §17200. The gist of her claim is that Grand Bank intentionally designed a
27   scheme to disrupt, reject, misplace, and/or lose her mortgage payments such that the
28



                                                -5-
1    loan eventually went into default. She also claims she suffered a heart attack as a result
2    of stress from Grand Bank’s aggressive foreclosure tactics.
3           To bring a claim under the UCL, a plaintiff must “have suffered an injury in fact and
4    lost money or property as a result of . . . alleged unfair or fraudulent practices.” DeLeon
5    v. Wells Fargo Bank, N.A., 2011 WL 311376, *7 (N.D. Cal. 2011). The plaintiff must also
6    show “causal connection” between the plaintiff’s claimed injury in fact and the defendant’s
7    alleged UCL violation. Rubio v. Capital One Bank, 613 F.3d 1195, 1204 (9th Cir. 2010).
8           Because the Court has dismissed Price’s only statutory claim—violation of the
9    HBOR—her claim under the UCL must also be dismissed to the extent it is based on the
10   statute’s “unlawful” prong. See Krantz v. BT Visual Images, 89 Cal. App. 4th 164, 178
11   (Cal. Ct. App. 2001) (When a UCL claim is derivative of other substantive causes of
12   action, the claim “stand[s] or fall[s] depending on the fate of the antecedent substantive
13   causes of action.”).
14          Price’s claim under the UCL’s “fraudulent” prong must likewise be dismissed
15   because she has failed to plead with particularity any specific misrepresentations made
16   by Grand Bank. See In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1112 (N.D. Cal. 2015)
17   (“Claims under the UCL fraudulent prong must meet the heightened pleading standard of
18   Federal Rule of Civil Procedure 9(b).”). Indeed, Price does not identify any specific
19   statements or actions by Grand Bank that she relied on to her detriment. See In re
20   Tobacco II Cases, 46 Cal. 4th 298, 326 (Cal. 2009) (The UCL “imposes an actual reliance
21   requirement on plaintiffs prosecuting a private enforcement action under the UCL's fraud
22   prong.”).
23          But a business practice that is not “unlawful” or “fraudulent” may nonetheless be
24   actionable as “unfair.” See Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134,
25   1143 (Cal. 2003). An unfair business practice under the UCL is “one that either offends
26   an established public policy or is immoral, unethical, oppressive, unscrupulous, or
27   substantially injurious to consumers.” McDonald v. Coldwell Banker, 543 F.3d 498, 506
28   (9th Cir. 2008) (internal quotation marks omitted). In the context of foreclosures, the UCL



                                                -6-
1    requires a plaintiff alleging unfair actions by the foreclosing defendant to plead “a causal
2    link between her economic injury, the impending nonjudicial foreclosure of her home, and
3    the . . . unfair . . . acts allegedly committed by the Defendants.” Jenkins v. JPMorgan
4    Chase Bank, N.A., 216 Cal. App. 4th 497, 523 (Cal. Ct. App. 2013) disapproved of on
5    other grounds by Yvanova v. New Century Mortg. Corp., 62 Cal. 4th 919 (Cal. 2016).
6           Grand Bank argues that there is no nexus between any “unfair” practices and the
7    impending foreclosure. In Grand Bank’s view, it was Price’s decision to default on the
8    loan that triggered the foreclosure, not Grand Bank’s actions. Grand Bank points to the
9    Jenkins case as illustrative. In that case, the court held that where a plaintiff admitted to
10   defaulting on the loan, she could not state a claim under the UCL’s “unfair” prong because
11   it was her default, not the defendant’s actions, that triggered the foreclosure. Id. But
12   there is a meaningful difference between that case and this one. In Jenkins, the plaintiff’s
13   “default occurred prior to the six unlawful or unfair act she alleges as the basis for her
14   UCL action.” Id. (emphasis in original). Even if the defendant violated the UCL by acting
15   unfairly, those unfair actions could not have been causally related to the foreclosure
16   because they occurred after the default. Not so here. Price alleges that Grand Bank
17   intentionally designed a system to force her into default and foreclosure. She alleges, for
18   example, that Grand Bank “disrupted the payment of monthly mortgage payment[s],
19   rejected over $9,000 in payments sent by Plaintiff via Western Union from March 2016
20   through September 2017, misplaced and lost payments, [and] imposed unlawful demands
21   that payments be made by 3 p.m. Mississippi time despite the property being located in
22   San Diego, California.” Dkt. 13. At ¶ 38. Those actions occurred before the loan went
23   into default. Accepting these allegations as true, which the Court must do at this stage,
24   Price has stated a plausible claim for relief under the UCL’s “unfair” prong because the
25   default and impending foreclosure was caused, at least in part, by Grand Bank’s actions.3
26
27
     3 Price’s heart attack is a red herring here. While she may be able to show that her heart
     attack was also a cognizable injury, all she needs to show at this point is that she stood
28



                                                 -7-
1    Further, these actions are at least plausibly “immoral, unethical, oppressive,
2    unscrupulous, or substantially injurious to consumers.” McDonald, 543 F.3d at 506.
3    Grand Bank’s motion to dismiss Price’s UCL claim is GRANTED as to her claims under
4    the unlawful and fraudulent prongs. Those claims are DISMISSED WITH PREJUDICE
5    because, despite being given the opportunity to amend, she still has not corrected the
6    deficiencies identified. Grand Bank’s motion is DENIED as to Price’s claims under the
7    UCL’s unfair prong.
8                  c.      Claim No. 3: IIED
9           Price’s final claim is for IIED, which requires sufficient allegations showing (i)
10   outrageous conduct by the defendant, (ii) an intention by the defendant to cause, or
11   reckless disregard of the probability of causing, emotional distress, (iii) severe emotional
12   distress, and (iv) an actual and proximate causal link between the tortious conduct and
13   the emotional distress. Nally v. Grace Cmty. Church, 47 Cal. 3d 278, 300 (Cal. 1988). To
14   be classified as outrageous, a defendant’s alleged conduct should be extreme enough
15   “to exceed all bounds of that usually tolerated in a civilized community.” Davidson v. City
16   of Westminster, 32 Cal. 3d 197, 209 (Cal. 1982). In other words, “[t]he conduct must be
17   such that it would cause an average member of the community to immediately react in
18   outrage.” Mehta v. Wells Fargo Bank, N.A., 737 F. Supp. 2d 1185, 1203 (S.D. Cal. 2010)
19   (quoting Gomon v. TRW, Inc., 28 Cal. App. 4th 1161, 1173 (Cal. Ct. App. 1994)).
20          The first issue with Price’s IIED claim is that she is litigating this case on behalf of
21   a trust, not in her individual capacity. Because “a legal entity such as a trust cannot suffer
22   emotional distress,” this claim fails as a matter of law. Caso v. Hartford Cas. Ins. Co.,
23   2008 WL 1970024, at *4 n.9 (E.D. Cal. 2008).
24          Further, Price still has not plausibly pled that Grand Bank intended to cause her
25   emotional distress nor that its conduct was outrageous. She alleges that “Defendants
26
     to lose the property. This is injury enough. See, e.g., Jenkins, 216 Cal. App. 4th at 523
27   (plaintiff must “plead a causal link between her economic injury, the impending nonjudicial
28   foreclosure of her home,” and the defendant’s unfair acts) (emphasis added).



                                                  -8-
1    harassed and taunted [her,] which led to Plaintiff’s health deteriorating and resulting in a
2    heart attack.” Dkt. 13 at ¶ 44. As an example, she cites two specific emails. In one, an
3    individual from Grand Bank informs Price: “You have your letter. You have a copy of the
4    check. You know what payments are due. Therefore, you know what the total amount is
5    owed.” Id. at ¶ 18.e.i. The other email reads: “You’re running out of time to get the
6    payment here.” Id. at ¶ 18.e.ii. Neither of these emails can reasonably be described as
7    outrageous. The Court accepts as true the allegation that Grand Bank misplaced loan
8    payments and made it unreasonably difficult for Price to make payments, but neither this
9    conduct nor the communications Price points to “would cause an average member of the
10   community to immediately react in outrage.” Mehta, 737 F. Supp. 2d at 1203. Price’s
11   “threadbare” allegations of IIED fail to state a claim, so this claim is DISMISSED WITH
12   PREJUDICE. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
13          3.     Motion to Strike
14          Grand Bank moves to strike Price’s prayer for punitive damages, arguing that she
15   has not sufficiently pled facts that would support a finding that Grand Bank was guilty of
16   “oppression, fraud, or malice.” Cal. Civ. Code § 3294. While the likelihood of Price
17   receiving punitive damages in this case seems remote, she has plausibly pled that Grand
18   Bank implemented a system that was specifically designed to force her into default and
19   foreclosure. If a jury believes that, they could conceivably find that Grand Bank’s behavior
20   was oppressive, although perhaps not fraudulent or malicious. See id. (“‘Oppression’
21   means despicable conduct that subjects a person to cruel and unjust hardship in
22   conscious disregard of that person's rights.”). Grand Bank may revisit this argument at
23   summary judgment, but for now the motion to strike, Dkt. 15, is DENIED. See also
24   Stanbury Law Firm v. IRS, 221 F.3d 1059, 1063 (8th Cir. 2000) (“[S]triking a party's
25   pleadings is an extreme measure, and, as a result, we have previously held that motions
26   to strike under Fed.R.Civ.P. 12(f) are viewed with disfavor and are infrequently granted.”).
27   ///
28   ///



                                                -9-
1           4.     Motion to Expunge Lis Pendens
2           Finally, Grand Bank moves to expunge the lis pendens that Price recorded on the
3    property the day after this lawsuit was filed. A lis pendens serves as “notice of pendency
4    of action in which [a] real property claim is alleged” and generally clouds title to the
5    property, making it more difficult, if not impossible, to foreclose. Cal. Civ. Proc. Code
6    § 405.20. When a party moves to expunge a recorded lis pendens, as Grand Bank has
7    done here, the court must grant the motion upon a finding that the claimant—here, Price—
8    has failed to establish by a preponderance of the evidence the probable validity of the
9    real property claim. Cal Civ. Proc. Code § 405.32. “It is the party who opposes the
10   expungement of a notice of lis pendens, rather than the party seeking expungement, who
11   bears the burden of proof at the expungement hearing.” Malcolm v. Superior Court, 29
12   Cal. 3d 518, 525–26 (Cal. 1981).
13          Price has not meaningfully opposed Grand Bank’s motion. As discussed above,
14   the Court concludes that Price has plausibly stated a claim under California’s UCL. But
15   it was incumbent on her, the party opposing the expungement, to show not just that her
16   claims were plausible, but that it was more likely than not she would succeed on her
17   claims. She has not done so. She has submitted no evidence in opposition, nor done
18   anything more than point to the allegations in her complaint. The Court finds that she has
19   not met her burden in opposing the motion to expunge and therefore GRANTS Grand
20   Bank’s motion to expunge the lis pendens recorded on February 27, 2018. Dkt. 23.
21          Because Grand Bank has prevailed on its expungement motion, it is entitled to
22   reasonable attorneys’ fees and costs “unless the court finds that the other party acted
23   with substantial justification or that other circumstances make the imposition of attorney's
24   fees and costs unjust.” Cal. Civ. Proc. Code § 405.38. The Court finds here that
25   imposition of attorney’s fees is not warranted.       While Price has not proven by a
26   preponderance of the evidence that she is likely to succeed on her claims, the Court found
27   that she plausibly stated a claim for relief under the UCL, so it cannot conclude that she
28



                                                - 10 -
1    acted without “substantial justification.”    Grand Bank’s motion for attorneys’ fees is
2    DENIED.
3                                          CONCLUSION
4           For the reasons above, Grand Bank’s Motion to Dismiss is GRANTED as to Price’s
5    claims for (1) violation of the HBOR, (2) violation of the “unlawful” and “fraudulent” prongs
6    of the UCL, and (3) intentional infliction of emotional distress, but DENIED as to Price’s
7    claims under the “unfair” prong of the UCL. Dkt. 14. Grand Bank’s Motion to Strike is
8    DENIED. Dkt. 15. Grand Bank’s Motion to Expunge the Lis Pendens is GRANTED, but
9    the corresponding request for attorneys’ fees is DENIED. Dkt. 23.
10          IT IS SO ORDERED.
11   Dated: April 22, 2019
12                                                  Honorable Larry Alan Burns
                                                    Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  - 11 -
